.   -..
r




    Hon. Ralph M. Hall             Opinion No. M- 827
    Chairman, County, District
      & Urban Affairs Committee    Re: Constitutionality of S.B.
    Senate Chambers, Capitol Bldg.      NO. 213, 62nd Leg., R.S.,
    Austin, Texas 78711                 1971, providing for a
                                        county civil service system
    Dear Senator Hall:                  in certain counties.

               In your recent letter you inquired whether a.county
    civil service system could be established without a constitu-
    tional amendment. Senate Bill No. 213, 62nd Leg., R.S., 1971,
    would provide for such a system in certain counties.

               Section 2 of the Bill authorizes a county civil
    service system to cover only II . . . all pmcdovees of the
    county." Other provisions of the Bill clearly afford protection
    to the emolovees covered against demotions, suspensions or re-
    movals from their positions.   (Emphasis supplied.)

                An employee is defined in Section 1 (3) as follows:
                 II . . . any person who obtains his position
           by appointment and who is not authorized by statute
           to perform governmental functions in his own right
           involving some exercise of discretion, but does not
           include a holder of an office the term of which is
           limited by the Constitution of the State of Texas:
           . . .88

               A question has been raised as to whether the cover-
    age of employees by a county civil service system would conflict
    with the tenure limitations of Article XVI, Sections 30 and 65
    of the Constitution of Texas. The coverage afforded by the Bill
    extends only to employees and not to officers. Therefore, there
    is no conflict with these constitutional provisions.



                                  -4008-
Hon. Ralph M. Hall, page 2         (M-827)



           For your convenience we enclose herewith a copy of
two Attorney General opinions dealing with the distinctions be-
tween employees and officers: they are opinions numbers O-304
(1939) and C-527 (1965).

           The application of Senate Bill No. 213 to only counties
of over 300,000 population raises the question of its constitu-
tionality in view of the prohibition in Article III, Section 56,
against certain local and special laws.

           In our opinion the bill is constitutional in this re-
spect, there being a reasonable ground for the classification.
City of Fort Worth v. Bobbitt, 121 Tex. 14, 41 S.W.2d 228 (1931);
Bexar County v. Tvnan, 128 Tex. 223, 97 S.W.2d 467 (1936); Miller
v. El Paso County, 136 Tex. 370, 150 S.W.2d 1000 (1941).

                        SUMMARY

           Senate Bill No. 213 proposing to authorize
     the creation of county civil service systems in
     certain counties is constitutional.  It does not
     contravene Article XVI, Section 30, limiting the
     term of certain offices to two years, for the
     reason that the bill by definition excludes from
     the system a holder of an office the term of which
     is limited by the Constitution.

          The bill is constitutional and not in viola-
    tion of the prohibition of Article III, Section 56,
    of the Constitution, prohibiting certain local and
    special laws, the classification based on population
    being a reasonable one.

                                  Very truly yours,

                                  CRAWFORD C. MARTIN
                                  Attorney General of Texas


                                  BY
                                       NC&A WHITE
                                       First Assistant

                             -4009-
Hon. Ralph M. Hall, page 3        (M-827)



Prepared by James S. Swearingen
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
J. C. Davis
Roger Tyler
Robert Flowers
Houghton Brownlee

MEADE F. GRIFFIN
Staff Legal Assistant

ALFREDWALKER
Executive Assistant




                              -4010-